Citation Nr: 1822893	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  17-02 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for B-cell Leukemia, to include as due to exposure to herbicide agents.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to a compensable rating for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for left knee internal derangement.

5.  Entitlement to service connection for right knee chondromalacia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1956 to December 1956 and from August 1961 to February 1983.

This matter comes to the Board of Veterans Appeals (Board) on appeal from August 2013, September 2014, and April 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In the August 2013 decision, the RO granted a noncompensable rating for GERD and denied service connection for the right and left knee conditions.  In a January 2014 notice of disagreement (NOD), the Veteran appealed the August 2013 decision, specifying his disagreement with the left and right knee conditions but did not mention the GERD claim.  In January 2017, the Veteran filed a claim for an increased rating for GERD.  In the April 2017 decision on appeal, the RO denied a compensable rating for GERD and service connection for the right and left knee conditions.  The Veteran initiated an appeal of that decision in a May 2017 NOD.  A statement of the case (SOC) has not been furnished to the Veteran for these issues.

In the September 2014 decision, the RO denied service connection for B-cell Leukemia and TDIU.  The Veteran perfected an appeal of that decision to the Board.

The Board acknowledges the contentions in the March 2018 written brief presentation.  The Veteran's representative asserted the claim of entitlement to service connection for residuals of failed circumcision.  However, the Board notes that a claim has not been filed for this issue.  The Veteran's representative indicated that the Veteran has shown more diabetic complications than he is rated for his peripheral vascular disease and cellulitis.  However, the Board notes that the Veteran, in the October 2014 NOD, expressed acceptance of the 20 percent disability rating assigned for his peripheral neuropathy conditions.

The representative states that the Veteran's depression has become more severe and that the Veteran has not received an adequate examination for his heart condition.  However, the Board notes that the Veteran was granted a 30 percent disability rating, effective January 17, 2017 for adjustment disorder with mixed anxiety and depression in the April 2017 rating decision, and he has not expressed disagreement with this rating.  Additionally, the Board notes that the Veteran was granted a 30 percent disability rating for his heart condition in the August 14, 2013; the Veteran has not expressed disagreement with the assigned disability rating.  If the Veteran wishes to file a claim for the discussed issues, he must provide the RO with a VA Form 21-526 or VA Form 21-526EZ.  See 38 C.F.R. § 3.155 (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of a compensable rating for GERD and to service connection for right and left knee conditions are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not had any type of leukemia.

2.  The Veteran's service-connected disabilities prevent him from securing and following a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  The criteria for service connection for B-cell leukemia have not all been met.  38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, (2017).

2.  The criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.26 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including leukemia, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112, (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service-connected if the requirements of 38 U.S.C. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  Here, the Veteran served in the Republic of Vietnam during the appropriate time frame, and is service-connected for other disabilities based on exposure to Agent Orange, thus he is presumed to have been exposed to Agent Orange during his service.  All chronic B-cell leukemias (including but not limited to hairy cell leukemia and chronic lymphocytic leukemia (CLL)) are subject to presumptive service connection based on Agent Orange exposure.  See 38 C.F.R. § 3.309(e).

The Veteran contends that he has a diagnosis of B-cell Leukemia and that it is related to service as a result of exposure to Agent Orange.

VA and private treatment records do not confirm a current diagnosis of B-cell leukemia or any other type of leukemia.  As the evidence does not show that the Veteran has any type of leukemia he cannot have a disability due to leukemia.  Accordingly, the first element of service connection is not met.

Private medical records from September 2013 indicate that features of chronic lymphocytic leukemia/small lymphocytic lymphoma are identified.  The record indicates that "given the small number of abnormal cells present (2 percent of the total analyzed events), the significance of this finding is uncertain."  A corresponding comment indicates that "the flow cytometry results with the bone marrow aspirate and biopsy findings, clinical history and other laboratory features is required for a definitive diagnosis."

In June 2014, the Veteran underwent a VA examination for B-cell leukemias, received in July 2014.  The examination report indicates that the Veteran does not have a diagnosis of hairy cell leukemia or any other B-cell leukemia.  The examiner remarked that the Veteran does not have leukemia, and therefore, the examiner could not answer questions regarding whether it was active or in remission, about treatment, or if it affects his work.  The report indicates that the reported problem was chronic basal cell leukemia with a date of onset of 2013.  The examiner noted that the Veteran claimed that his white cell count has been high for years and that he had an infection that they believed caused it.  The examiner noted that the Veteran reported that his doctors ran some tests in the fall and that he was diagnosed with leukemia, on blood tests, but that no bone marrow test was conducted.  The examiner noted that no treatment was rendered because the Veteran was told that it was "not bad enough yet."  The report indicates that the Veteran stated that he received a second opinion at the University of Michigan where they did not say it was a leukemia but a "B-cell something."  The report indicates that the Veteran received no treatment from the University of Michigan and was told to follow up in July 2014; no bone marrow biopsy was ever completed.

VA treatment records received in March 2017 indicate that the Veteran had "chronic leukocytosis since his first Vietnam tour," noted as mild.  The record notes that the Veteran was initially told of leukemia by his oncologist.  In a record dated January 3, 2017, the examiner noted that the Veteran has had an elevated white blood count, long term, very stable.  The examiner noted that the Veteran was told of leukemia by a local hematologist-oncologist but was seen by another doctor and told that he did not have leukemia but "some benign blood disorder."  The examiner stated that he does not "think the lymph nodes (LNs) and elevated white blood count is a CLL/etc."

The Board notes that in the March 2018 written hearing presentation, the Veteran's representative stated that the "Veteran's private doctors include specialist consultations with referrals who consider the Veteran to have a chronic B-cell leukemia, CLL most likely."  The representative stated that "while perhaps borderline his doctors are calling it CLL and treating it like CLL.  They are the subject matter experts and obviously more aware of the Veteran's medical history than the VA examiner."  The representative stated that "while not the most pronounced case of CLL possible, the Veteran's doctors are more convincing because they are not just naming it CLL, they are taking action on that basis."  The representative stated that the issue of "RF exposure playing a part has been ignored, although CLL is an herbicide presumptive condition."  The Board acknowledges these contentions but notes that the Veteran's private doctors have not documented a definitive diagnosis of B-cell leukemia or CLL.

Taking into account all relevant evidence, the Board finds that service connection is not warranted for B-cell leukemia.  In this regard, the Board finds that the preponderance of the evidence of record shows that the Veteran does not have a current, confirmed diagnosis of B-cell leukemia, CLL, or any other type of leukemia.  A service connection claim must be supported by evidence which establishes that the claimant currently has the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board is aware that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  See also Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (to the effect that where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission).  Here, however, the most probative evidence of record establishes that the Veteran has never had a confirmed diagnosis of B-cell leukemia.  The June 2014 VA examination indicates that the Veteran has never had this condition, and while private treatment records indicate a possible diagnosis, they do not provide a confirmed diagnosis of the condition.

For these reasons, the Board finds that the preponderance of evidence weighs against the claim of service connection for B-cell leukemia; consequently, the claim must be denied.  The preponderance of the evidence is against all the theories of the claim; therefore, the benefit of the doubt doctrine does not apply.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.




II.  TDIU

The Veteran contends in his December 2013 TDIU application, October 2014 NOD, and January 2017 VA Form 9 that his service-connected neuropathy, ischemic heart disease, and diabetes mellitus Type II, prevent him from gaining and maintaining substantially gainful employment.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence supports the award of TDIU.

A "schedular" TDIU may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).

The Veteran filed a claim for TDIU in December 2013.  The Veteran has thirteen service-connected disabilities.  These are ischemic heart disease, rated at 30 percent from May 11, 2011; adjustment disorder, rated at 30 percent from January 17, 2017; diabetes mellitus Type II, rated at 20 percent from November 27, 2012; right upper, left upper, right lower, and left lower extremity peripheral neuropathy associated with diabetes mellitus Type II, each rated at 20 percent from November 27, 2012; tinnitus, rated at 10 percent from January 18, 2013; and has noncompensable ratings for left varicocele, GERD, right toe cellulitis, and cluster headaches from May 11, 2012, and for bilateral hearing loss from January 18, 2013.  The Veteran meets the schedular percentage requirements as of November 27, 2012, as his combined rating is 80 percent from that date based on the bilateral factor of 5.9 percent for diagnostic codes 8514, 8514, 8520, 8520.  38 C.F.R. §4.26.

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  In determining the severity of impairment, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

Marginal employment shall not be considered substantially gainful employment for purposes of entitlement to TDIU.  38 C.F.R. § 4.16(a).  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

The Veteran's TDIU application indicates that he last worked full-time on November 22, 2012.  The application indicates that the Veteran completed high school and did not have any other education or training.  The Board notes that education documents, received in September 1985, indicate that the Veteran took some courses toward a degree but did not complete it.  He stated that the most he ever earned in one year was 125,000 dollars in 2005 while working as a truck driver, and that he left his employment because of his disability.  The application indicates that the Veteran "was fired from last job because he had surgery that took him off the road" and notes that he "[did not] fight it."  In the October 2014 NOD, the Veteran noted that he has served in two vocations, as a helicopter pilot and a truck driver, and that he is now unable to serve in either of them.

The Veteran underwent VA examinations in April 2013 for his hearing loss, tinnitus, ischemic heart disease, diabetes mellitus, and diabetic sensory-motor peripheral neuropathy.  The examiner noted that the Veteran's hearing loss impacts ordinary conditions of daily life, but noted that the Veteran's tinnitus does not.  The examiner noted that neither the Veteran's ischemic heart disease nor his diabetes impact his ability to work but noted that the Veteran's diabetic peripheral neuropathy does impact his ability work.  The examiner explained that the Veteran had a mainly sedentary job and was a retired truck driver as of 2012.  The examiner noted that prolonged standing, pushing, and pulling aggravate neuropathy.

A June 2014 VA examination, received in July 2014, indicates that the Veteran's diabetic peripheral neuropathy does not impact his ability to work and questioned the Veteran's diagnoses of diabetic peripheral neuropathy of the upper extremities and diabetes.

The Veteran underwent a VA examination in August 2016 for ischemic heart disease and diabetes mellitus.  The examiner noted that the Veteran's heart condition impacts his ability to work.  The examiner explained that "related to his heart conditions of coronary artery disease (CAD) and atrial fibrillation, the Veteran could function in mildly physical occupations; he would not be able to run, or jump for more than 5 minutes before a rest break.  He would be unsafe on unprotected heights, and would not be able to operate heavy machinery.  He could not perform repetitive motions, or lift more than 15 pounds, push or pull more than 20 pounds.  He could walk or stand on even surfaces for up to 1-2 hours before requiring a brief rest period.  He could function in all the usual aspects of sedentary occupations."  The examiner noted that the Veteran's diabetes mellitus does not impact his ability to work.

In the Veteran's January 2017 VA Form 9, he stated that his employment history and training involve being a helicopter pilot during service and a truck driver for approximately 30 years after service.  He stated that he could not fly a helicopter or drive a truck with his service-connected disabilities and that his heart condition, diabetes, and particularly his upper and lower peripheral neuropathy make it "impossible for [him] to work in these two vocations which constitute [his] lifetime's work."

VA treatment records received in January 2017 indicate that the Veteran was not employed and had retired in 2012.

In a February 17, 2017 statement, received in May 2017, a VA Vocational Rehabilitation Counselor stated that "It does not appear feasible for [the Veteran] to obtain suitable employment through [the] Vocational Rehabilitation services at this point in time because of the severity of [his] disability.  The counselor used evidence from VA medical notes, Veteran self-report, and the VA examination reports and noted that his various disabilities, including that the Veteran's ischemic heart disease decreases his endurance and stamina, his diabetes with peripheral neuropathy have caused reduced grip in his hands and reduced sensation and feeling in his lower extremities.  The counselor stated that the Veteran has "worked in the trucking and maintenance fields since leaving the military and are no longer able to meet the physical demands of this type of work."  The counselor noted that the Veteran does "not have the skill sets or qualifications for sedentary work, [has] no experience in these types of settings, and the limitations [the Veteran's] disabilities present would make it difficult for [him] to tolerate a traditional or reduced work tolerance schedule."

In April 2017, the Veteran underwent VA examinations for PTSD and for GERD.  The examiner noted that the Veteran's GERD does not impact his ability to work.  The examiner noted that the Veteran was diagnosed with adjustment disorder with anxiety and depression and indicated that the Veteran's level of occupational and social impairment involved occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

In April 2017, the Veteran underwent a hearing loss and tinnitus VA examination.  The examiner noted that the Veteran's hearing loss and tinnitus impact the Veteran's daily life, including the ability to work.

After a thorough review of the evidentiary record, the Board finds that the functional limitations imposed by the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  The most probative evidence of record demonstrates that the Veteran's ischemic heart disease, diabetes, and diabetic peripheral neuropathy, would preclude him from being able to engage in substantially gainful employment.

The Board is the entity that determines whether a TDIU is warranted, not the experts.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2014) (explaining that "applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner").  The Board's decision rests on all of the relevant and probative evidence, not the medical opinions in isolation.

The Board finds that, considering the record as a whole, the Veteran's claim for a TDIU must be granted.  Of particular importance to the Board in this matter, are the Veteran's statements and the February 2017 Vocational Rehabilitation Counselor statement.  While the August 2016 VA examiner noted that the Veteran "could function in all the usual aspects of sedentary occupations," the examiner did not take into account the Veteran's work history, education, or skills required of sedentary occupations.  The February 2017 Vocational Rehabilitation statement indicates that the Veteran's service-connected disabilities preclude his employment, specifically indicating that his heart condition precludes physical employment and that he does "not have the skill set or qualifications for sedentary work".  In light of this evidence, and considering the Veteran's work experience and education, the Board finds that he is entitled to an award of a TDIU rating based on his service-connected diabetic peripheral neuropathy, ischemic heart disease, and diabetes.

Therefore, after a review of the record and resolving any doubt in the Veteran's favor, the Board finds that entitlement to a TDIU is warranted.  38 U.S.C. § 5107; see also Gilbert, 1 Vet. App. 49, 53.

ORDER

Service connection for B-cell leukemia is denied.

Entitlement to a TDIU is granted, subject to controlling regulations applicable to the payment of monetary benefits.

REMAND

In the August 2013 decision, the RO granted a noncompensable rating for GERD and denied service connection for the right and left knee conditions.  In a January 2014 NOD, the Veteran appealed the August 2013 decision, specifying the left and right knee conditions.  In January 2017 the Veteran filed a claim for an increased rating for GERD.  In the April 2017 decision, the RO denied a compensable rating for GERD and denied the claim for the right and left knee conditions.  The Veteran filed a timely NOD in May 2017.  A review of the record shows that the RO has not issued an SOC with regard to these claims.  Accordingly, the issue must be remanded to the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Furnish the Veteran and his representative with an SOC regarding the issues of entitlement to a compensable disability rating for GERD and to service connection for right and left knee conditions.  The Veteran must be advised of the time limit within which to file a substantive appeal.  See 38 C.F.R. § 20.302(b).  If the Veteran perfects the appeal and the benefit remains denied, return the case to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 


	(CONTINUED ON NEXT PAGE)



Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


